As filed with the Securities and Exchange Commission on October 18, 2010 Securities Act File No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM F-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AUSTRALIA ACQUISITION CORP. (Exact name of registrant as specified in its charter) Cayman Islands (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) N/A (I.R.S. Employer Identification Number) Level 11, 459 Collins Street Melbourne VIC 3000 Australia +61 (2) 9380 6899 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Peter Ziegler Australia Acquisition Corp. G.P.O. Box 3181 Melbourne VIC 3001 Australia +61 (2) 9380 6899 E. Stephen Streeter 2001 Wilshire Blvd. Suite 400 Santa Monica, CA 90403 (310) 201-7922 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: M. Ridgway Barker Kelley Drye & Warren LLP 400 Atlantic St. Stamford, CT06901 (203) 324-1400 (203) 327-2669 Facsimile Douglas S. Ellenoff Stuart Neuhauser Ellenoff Grossman & Schole LLP 150 East 42nd Street New York, NY10017 (212) 370-1300 (212) 370-7889 Facsimile As soon as practicable after the effective date of this registration statement (Approximate date of commencement of proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933 check the following box: R If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box:  [Missing Graphic Reference] CALCULATION OF REGISTRATION FEE Title of Each Class of Security Being Registered Amount Being Registered Proposed Maximum Offering Price Per Unit (1) Proposed Maximum Aggregate Offering Price (1) Amount of Registration Fee Units, each consisting of one ordinary share, par value $0.001 per share, and one warrant (2) 9,200,000 units Ordinary shares included in the units (2) 9,200,000 shares – – – Warrants included in the units(2) 9,200,000 warrants – – – Ordinary Shares underlying the warrants included in the units 9,200,000 shares Representative’s Unit Purchase Option (3) 1 – Units underlying the Representative’s Unit Purchase Option (“Representative’s Units”) 800,000 units Ordinary shares included in the Representative’s Units 800,000 shares – – – Warrants included in the Representative’s Units 800,000 warrants – – – Ordinary shares underlying the Warrants included in the Representative’s Units 800,000 shares Total Estimated solely for the purpose of calculating the registration fee. Includes 1,200,000units, consisting of 1,200,000 ordinary shares and 1,200,000 warrants, issuable on exercise of a 45-day option to be granted to the underwriters to cover over-allotments, if any. No fee pursuant to Rule 457(g). Pursuant to Rule 416, there are also being registered such additional securities as may be issued to prevent dilution resulting from stock splits, stock dividends or similar transactions as a result of the anti-dilution provisions contained in the Warrants. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall filea further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. ii The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and we are not soliciting offers to buy these securities in any jurisdiction where the offer or sale is not permitted. PRELIMINARY PROSPECTUSSUBJECT TO COMPLETION, DATED OCTOBER, 2010 AUSTRALIA ACQUISITION CORP. 8,000,000Units consisting of 8,000,000 Redeemable Ordinary Shares and 8,000,000 Redeemable Warrants Australia Acquisition Corp. is a newly-formed blank check company organized under the laws of the Cayman Islands as an exempted company with limited liability.We were formed for the purpose of acquiring or acquiring control of one or more operating businesses or assets that we have not yet identified through a merger, capital stock exchange, asset or stock acquisition, exchangeable share transaction or other similar business transaction.We are not limited to a particular industry or geographic region for purposes of consummating an initial business transaction. Notwithstanding, we intend to focus on operating businesses that have their primary operations located in the Commonwealth of Australia.We believe the following sectors, among others, offer value-creation opportunities: mining, financial services and media, entertainment and leisure.Of these industry sectors, we will focus on those that we believe are capable of providing attractive financial returns.We may also focus on other geographic regions or industries if we believe that those regions or industries are better able to provide these attractive financial returns. We have not established specific criteria that would trigger our consideration of businesses outside of the Commonwealth of Australia or the above industry sectors.We are not limited to a minimum transaction value for purposes of consummating an initial business transaction.While we do not intend to pursue an initial business transaction with a shell company or other entity with a de minimis amount of assets, we are not prohibited from pursuing such a transaction.We do not have any specific business transaction under consideration, and we have not, nor has anyone on our behalf, contacted any prospective target business or had any discussions, formal or otherwise, with respect to such a transaction.Our memorandum and articles of association, as amended, provide that we will only have 21 months from the date of this prospectus to consummate our initial business transaction.We will provide our shareholders with the opportunity to redeem their ordinary shares for cash equal to their pro rata share of the aggregate amount then on deposit in the trust account upon the consummation of our initial business transaction, subject to the limitations described in this prospectus. This is an initial public offering of our units. Each unit that we are offering has a price of $10.00 and consists of one ordinary share and one warrant. Each warrant entitles the holder to purchase one ordinary share at a price of $11.50. Each warrant will become exercisable on the later of the completion of our initial business transaction or twelve months from the date of this prospectus, provided in each case that we have an effective registration statement covering the ordinary shares issuable upon exercise of the warrants and a current prospectus relating to them is available, and will expire five years from the date of our initial business transaction, or earlier upon redemption or liquidation.We may redeem the warrants following the consummation of the initial business transaction on the terms set forth in this prospectus. We have granted Cohen & Company Securities, LLC, as the representative of the underwriters for this offering, a 45-day option to purchase up to 1,200,000units (over and above the 8,000,000units referred to above) solely to cover over-allotments, if any.We have also agreed to sell to Cohen & Company Securities, LLC, for $100, as additional compensation, an option to purchase up to a total of 1,000,000 units at $15.00 per unit.The units issuable upon exercise of this option are identical to those offered by this prospectus.The purchase option and its underlying securities have been registered under the registration statement of which this prospectus forms a part. Our management team has agreed to purchase warrants exercisable for 9,200,000ordinary shares at a purchase price of $0.50 per warrant in a private placement that will occur on or before the date of this prospectus. We refer to these warrants as the insider warrants throughout this prospectus. All of the proceeds we receive from the sale of insider warrants will be placed in the trust account described below. There is presently no public market for our units, ordinary shares or warrants. We intend to apply to have our units listed onthe NYSE Amex under the symbol “AAC.U” on or on the business day following the date of this prospectus.Assuming that the units are listed on the NYSE Amex, once the securities comprising the units begin separate trading, the ordinary shares and warrants will be listed on the NYSE Amex under the symbols “AAC” and “AAC.WS,” respectively. We cannot assure you that our securities will be listed or will continue to be listed on the NYSE Amex. Investing in our securities involves a high degree of risk. See “Risk Factors” beginning on page26 of this prospectus for a discussion of information that should be considered in connection with an investment in our securities. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. No offer or invitation to subscribe for shares may be made to the public in the Cayman Islands. Underwriting Public Discount and Proceeds, Before Offering Price Commissions (1) Expenses, to Us Per unit $ $ $ Total $ $ $ Excludes $1.2 million ($0.15 per unit) of underwriting discount and commissions, that are being deferred by the underwriters and will be placed in the trust account described below. Such funds will be released to the underwriters only upon our completion of a business transaction, as described in this prospectus.See section entitled “Underwriting.” Of the net proceeds after expenses we receive from this offering and the private placement, $10.10 per unit, or $80.8 million in the aggregate (or approximately $10.05 per unit or approximately $92.5 million if the underwriters’ over-allotment option is exercised in full), will be deposited into a trust account at [J.P. Morgan Chase Bank N.A.], maintained by Continental Stock Transfer& TrustCompany, acting as trustee. This amount includes the $4.6 million of net proceeds from the private placement in which our management team will purchase 9,200,000 insider warrants and the deferred underwriting discounts and commissions of $1.2 million (or approximately $1.4 million if the underwriters’ over-allotment option is exercised in full).If the maximum number of public shares are redeemed, the amount held in the trust account would be reduced to no less than approximately $6.5 million (or approximately $7.4 million if the underwriters’ over-allotment option is exercised in full).None of the funds held in the trust will be released from the trust account other than any interest earned on the funds in the trust account that we need to pay our income or other tax obligations and any remaining interest that we need for our working capital requirements, until the earlier of (i) the consummation of a business transaction or (ii) our liquidation.The proceeds deposited in the trust account could become subject to the claims of our creditors, if any, which could have priority over the claims of our public shareholders. We are offering the units for sale on a firm commitment basis. Cohen & Company Securities, LLC, acting as the representative of the underwriters, expects to deliver our units to investors in the offering on or about , 2010. COHEN & COMPANY SECURITIES, LLC SoleBook-Running Manager I-BANKERS SECURITIES, INC. The date of this prospectus is, 2010 Table of Contents Page Prospectus Summary 1 The Offering 9 Summary Financial Data 25 Risk Factors 26 Cautionary NoteRegarding Forward-Looking Statements 55 Use of Proceeds 57 Dilution 61 Capitalization 63 Management’s Discussion and Analysis of 64 Proposed Business 69 Management 92 Principal Shareholders Transactions With Related Persons Description of Securities Cayman Islands Company Considerations Taxation Underwriting Notices to Non-U.S. Investors Legal Matters Experts Where You Can Find Additional Information Index to Financial Statements F-1 You should rely only on the information contained in this prospectus. We have not, and the underwriters have not, authorized anyone to provide you with different information. We are not making an offer of these securities in any jurisdiction where the offer is not permitted. You should not assume that the information in this prospectus is accurate as of any date other than the date on the front cover of this prospectus. i Prospectus Summary This summary highlights material information appearing elsewhere in this prospectus. For a more complete understanding of this offering, you should read the entire prospectus carefully, including the information under “Risk Factors” beginning on page 26 of this prospectus and our financial statements and the related notes included elsewhere in this prospectus. Unless otherwise stated in this prospectus references to: ● “we,” “us,” “our company” or “the company” refer to Australia Acquisition Corp.; ● “Exchange Act” refers to the Securities Exchange Act of 1934, as amended; ● “FPI” or “FPI status” refers to a foreign private issuer as defined by and determined pursuant to Rule3b-4 of the Exchange Act; ● “initial ordinary shares” refer to the 3,066,667 ordinary shares originally issued to Ziegler Asset Partners Trust for $25,000 on July 29, 2010, including up to 400,000 ordinary shares subject to redemption if the underwriters’ over-allotment is not exercised in full; ● “initial shareholders” refer to Ziegler Asset Partners Trust, Mr. Peter Ziegler, Mr. Charbel Nader, Mr. Brett Chenoweth, Mr. E. Stephen Streeter, Prof. Ian Zimmer and Mr. Peter O’Brien, the beneficial holders of all of our initial ordinary shares; ● “insider warrants” refer to the 9,200,000warrants we are selling privately to our management team simultaneously with the consummation of this offering; ● “management team” refers to all of our officers and directors; ● “public shareholders” mean the holders of the ordinary shares which are being sold as part of the units offered by this prospectus (whether purchased as part of this offering or in the aftermarket), including any of our initial shareholders solely to the extent that they either purchase units in this offering or purchase units or ordinary shares in the aftermarket; ● “public shares” refer to the ordinary shares being sold as part of the units offered by this prospectus (whether purchased as part of this offering or in the aftermarket), including any ordinary shares purchased by our initial shareholders as part ofunits sold in this offering or in the aftermarket or otherwise purchased in the aftermarket; ● “public warrants” refer to the warrants being sold as part of the units offered by this prospectus; ● “SEC” refers to the Securities and Exchange Commission; ● “shareholders” mean the initial shareholders and the public shareholders; ● “target business” refers to one or more operating businesses or assets which, after completion of this offering, we may target for an initial business transaction; ● “FINRA” refers to the Financial Industry Regulatory Authority; ● “Companies Law” refers to the Companies Law (2010 Revision) of the Cayman Islands; ● “$” refers to the U.S. dollar; ● “$AUD” refers to the Australian dollar; and ● unless otherwise stated, the information in this prospectus assumes that the underwriters will not exercise their over-allotment option. Our Business Australia Acquisition Corp. is a newly-formed blank check company organized under the laws of the Cayman Islands as an exempted company with limited liability.We are a development stage company with no revenues to date and we will not generate revenues, if at all, at the earliest, until after the consummation of a business transaction.We were formed for the purpose of acquiring or acquiring control of one or more operating businesses or assets that we have not yet identified through a merger, capital stock exchange, asset or stock acquisition, exchangeable share transaction or other similar business transaction.We are not limited to a particular 1 industry, or geographic region for purposes of consummating an initial business transaction. Notwithstanding, we intend to focus on operating businesses that have their primary operations located in the Commonwealth of Australia.We believe that we are the first blank check company with a stated focus on seeking a business transaction with an operating business in Australia.We believe that Australia represents an attractive environment for a target business for several reasons, including: ● Australia has enjoyed annual GDP growth without interruption for nearly two decades, according to the Australian Bureau of Statistics; ● the Australian economy is projected to experience strong GDP growth of approximately 3.25% this year and 3.75% in 2011 and 4.0% in 2012, according to the Reserve Bank of Australia’s Statement on Monetary Policy, August 2010; ● the Australian government finances are amongst the strongest in the developed world, reporting in May 2010 lower debt than any of the other OECD countries, according to the Organization for Economic Cooperation and Development; ● the Australian unemployment rate remains steady at 5.1% in June 2010, down from a crisis high of 5.85% in mid 2009, according the Reserve Bank of Australia’s Statement on Monetary Policy, August 2010; ● the Australian unemployment rate is projected to fall to 4.8% by the end of 2011, significantly lower than the 8.0% unemployment projected for the OECD area as a whole, according to the Organization for Economic Cooperation and Development; ● the Australian economy is the gateway to the world’s fastest growing region, the Asia–Pacific; ● the Australian economy enjoys a competitive advantage in producing and processing primary products due to an abundance of natural resources together with an established transportation and telecommunications infrastructure; and ● Australia generally offers a low cost business environment, high skill levels, competitive salary costs for qualified professionals and a sizeable domestic market. We believe the following sectors, among others, offer value-creation opportunities: mining, financial services and media, entertainment and leisure.Of these industry sectors, we will focus on those that we believe are capable of providing attractive financial returns.We may also focus on other geographic regions or industries if we believe that those regions or industries are better able to provide these attractive financial returns. We have not established specific criteria that would trigger our consideration of businesses outside of the Commonwealth of Australia or the above industry sectors.We are not limited to a minimum transaction value for purposes of consummating an initial business transaction.While we do not intend to pursue an initial business transaction with a shell company or other entity with a de minimis amount of assets, we are not prohibited from pursuing such a transaction.We do not have any specific business transaction under consideration and we have not, nor has anyone on our behalf, contacted any prospective target business or had any discussions, formal or otherwise, with respect to such a transaction.Additionally, we have not, nor have any of our agents or affiliates, been approached by any candidates or representatives of any candidates with respect to a potential business transaction with us. In addition, we have not, nor has anyone on our behalf, taken any measure, directly or indirectly, to identify or locate any suitable acquisition candidate, nor have we engaged or retained any agent or other representative to identify or locate any such acquisition candidate. To date, our efforts have been limited to organizational activities and activities relating to this offering. Our management team, led by our chairman of the board and chief executive officer, Mr. Peter Ziegler, has experience identifying and structuring acquisitions. Notably, Mr. Ziegler, after serving as a partner of Ernst & Young between 1992 and 1993, subsequently served in many executive positions over a nine year period at the Australian Securities Exchange (“ASX”) listed Village Roadshow Ltd. (“VRL”) (ASX: VRL), a diversified media and entertainment company. At VRL, Mr. Ziegler was an executive director of the board and chairman of Village 2 Roadshow Pictures (“VRP”). From 2002 to 2004, Mr. Ziegler served as chief executive officer of CPH Capital Pty. Ltd., which is a wholly-owned subsidiary of Consolidated Press Holdings Ltd. (“CPH”). CPH Capital Pty. Ltd. provided financial and structuring advice to private and public entities within the CPH group of companies.Mr. Ziegler has served as president of the privately owned and controlled Ziegler Asset Partners, an Australian investment management firm based in Sydney, Australia since July 2002. Other members of the management team also have experience identifying and closing acquisitions, managing operating companies and in corporate financing transactions. Mr. Charbel Nader served as a founding Partner of McHudson Corporate, an Australian corporate advisory firm, and most recently was the executive director and Head of the Melbourne, Australia office of Pitt Capital Partners Ltd., the investment banking arm of an Australian investment management corporation.Mr. Brett Chenoweth is currently managing director of The Silverfern Group Pty Ltd, a New York based merchant bank and chairman of Cesura Partners Pty Ltd, a boutique direct private investment company. Mr. E. Stephen Streeter has served as president of Montecito Capital Market Advisors, Inc., a Los Angeles based multi-disciplinary firm, providing services in connection with investment banking consulting, software development, and external management. We believe that there are numerous attractive acquisition opportunities in Australia. Messrs. Ziegler, Nader and Chenoweth, together with members of our board of directors have experience in Australia as senior investment executives, which we intend to leverage by focusing our efforts on businesses in that region.Our management team also has mergers and acquisitions experience, particularly in identifying, acquiring, operating and divesting companies in a multitude of industry sectors in Australia, which we believe will be helpful in consummating a successful transaction. Because of this diversity of experience, we may consummate a business transaction with a company in any one of a number of different economic sectors.However, our management team’s successes with operating companies are not necessarily indicative of future success, especially given the unique structure of our company.Furthermore, our management team’s contacts, resources and experience are not a guarantee of a successful acquisition.Our management team is also not required to devote any significant amount of time to our business per month.There is also no guarantee that our current officers and directors will continue their respective roles, or in any other role, after the business transaction, and, thus, their expertise may be of benefit to us only until the business transaction is completed.See “Management–Directors and Executive Officers.” Effecting a Business Transaction Our articles of association, as amended, provides that we will only have 21 months from the date of this prospectus to consummate our initial business transaction.We may amend any provision in our articles of association, including those related to our automatic liquidation, if approved by at least 66⅔% of our shareholders entitled to vote and voting at a general meeting.Notwithstanding, the underwriting agreement relating to this offering prohibits us to seek to amend or modify this provision, as well as others relating to pre-business transaction activities, prior to the consummation of our initial business transaction.We believe these provisions to be obligations of our company to its shareholders and that investors will make an investment in our company relying, at least in part, on the enforceability of the rights and obligations set forth in these provisions including the limitations on any amendment or modification of such provisions. Unlike other blank check companies that are required to consummate their initial business transaction with a target business or businesses whose value is equal to at least 80% of the amount of money deposited in the trust account of the blank check company at the time of entry into a materially definitive agreement, we are not limited to a minimum transaction value for purposes of consummating our initial business transaction. While we do not intend to pursue an initial business transaction with a shell company or other entity with a de minimis amount of assets, we are not prohibited from pursuing such a transaction.If we determine to simultaneously acquire several target businesses and such businesses are owned by different sellers, we could face additional risks, including additional burdens and costs with respect to possible multiple negotiations and due diligence investigations and the additional risks associated with the subsequent integration of the operations and services or products of the acquired companies in a single operating business. It is not anticipated that we will acquire less than majority voting control of a target business. However, this expectation will not preclude a reverse merger or similar transaction where we will acquire the target business. In order to consummate an initial business transaction, we may issue a significant amount of our debt or equity securities to the sellers of such business and/or seek to raise additional funds through a private offering of 3 debt or equity securities. If we issue securities to the target business in connection with the consummation of our initial business transaction, our shareholders could end up owning a minority of the combined company as there is no requirement that our shareholders own a certain percentage of our company after our business transaction. Since we have no specific business transaction under consideration, we have not entered into any such fundraising arrangement and have no current intention of doing so. We will provide our shareholders with the opportunity to redeem their ordinary shares for cash equal to their pro rata share of the aggregate amount then on deposit in the trust account before payment of deferred underwriting discounts exclusive of any interest thereon, upon the consummation of our initial business transaction, subject to the limitations described herein.Unlike other blank check companies which have sought shareholder approval and conducted proxy solicitations in conjunction with their initial business transactions and redemptions of their public shares for cash upon consummation of their initial business transactions even when shareholder approval was not required by law, we intend to consummate our initial business transaction without seeking shareholder approval and conduct the redemptions pursuant to Rule 13e-4 and Regulation 14E of the Exchange Act, which regulate issuer tender offers.We intend to file tender offer documents with the SEC that will contain substantially the same financial and other information about the initial business transaction and the redemption rights as is required under Regulation 14A of the Exchange Act, which regulates the solicitation of proxies.Regardless of whether we are required by law or NYSE Amex to seek shareholder approval, or we decide to seek shareholder approval for other business or legal reasons, so long as we maintain our FPI status and are required to comply with the foreign issuer rules, we will conduct the redemptions pursuant to the tender offer rules.If we are no longer deemed a FPI (and no longer required to comply with the foreign issuer rules) and we are required by law or NYSE Amex to seek shareholder approval, or we decide to seek shareholder approval for other business or legal reasons, we will conduct the redemptions like other blank check companies in conjunction with a proxy solicitation pursuant to the proxy rules and not pursuant to the tender offer rules. Our initial shareholders consisting of all of our officers and directors may purchase ordinary shares as part of this offering or in the open market. Our initial shareholders have agreed, if we seek shareholder approval, to vote any ordinary shares acquired in this offering or the open market along with the initial ordinary shares in favor of our initial business transaction.We will consummate our initial business transaction only if holders of less than 92% of our public shares elect to redeem their shares and, solely if we seek shareholder approval, a majority of the outstanding ordinary shares voted are voted in favor of the business transaction.Our initial shareholders have agreed not to redeem any ordinary shares beneficially owned by them in connection with the consummation of our initial business transaction. The following factors may encourage or increase the likelihood of us consummating our initial business transaction: ● We are not limited to a minimum transaction value for purposes of consummating our initial business transaction and could enter into a transaction with a target business with a de minimis amount of assets.Increasing the number of potential business targets by eliminating the minimum transaction value requirement may increase the likelihood of us consummating our initial business transaction. ● We intend to consummate our initial business transaction without seeking shareholder approval unless shareholder approval is required by law or NYSE Amex, or we decide to seek shareholder approval for other business or legal reasons.If the shareholders are not given an opportunity to vote against a business transaction, this may increase the likelihood of us consummating our initial business transaction. ● Solely if we seek shareholder approval of our initial business transaction and we conduct redemptions in connection with our business transaction subject to the U.S. domestic issuer rules in conjunction with a proxy solicitation pursuant to the proxy rules and not pursuant to the tender offer rules as a result of the loss of our FPI status, public shareholders voting in favor of the business transaction and properly electing to exercise their redemption rights shall be entitled to receive cash equal to 100% of their pro rata share of the aggregate amount then on deposit in the trust account before payment of deferred underwriting discounts excluding any amounts representing interest earned on the trust account, but our public shareholders voting against the business transaction and properly electing to exercise their redemption rights shall be entitled to receive cash equal to 95% of their pro rata share of the aggregate amount then on deposit in the trust account before payment of deferred underwriting discounts excluding any amounts representing interest 4 earned on the trust account. Incentivizing potential redeeming shareholders to vote in favor of a business transaction may increase the likelihood of us consummating our initial business transaction. ● Our articles of association, as amended, provides that a public shareholder, together with any affiliate of his or any other person with whom he is acting in concert or as a ‘‘group’’ (as defined under Section 13 of the Exchange Act), will be restricted from voting or redeeming their ordinary shares in connection with our initial business transaction with respect to more than an aggregate of 10% of the ordinary shares sold in this offering under certain circumstances.Solely if we seek shareholder approval of our initial business transaction and we conduct redemptions in connection with our business transaction subject to the U.S. domestic issuer rules in conjunction with a proxy solicitation pursuant to the proxy rules and not pursuant to the tender offer rules as a result of the loss of our FPI status, any individual shareholder or “group” will be restricted from redeeming public shares in connection with our initial business transaction in excess of an aggregate of 10% of the public shares.Solely if we seek shareholder approval of our initial business transaction, regardless of how we conduct the redemptions in connection with our initial business transaction, any individual shareholder or “group” will be restricted from voting public shares in connection with our initial business transaction in excess of an aggregate of 10% of the public shares.We believe these restrictions will discourage shareholders from accumulating large blocks of shares for the purpose of using their ability to redeem their public shares or vote against a business transaction as a means to force us or our management to purchase their public shares at a significant premium to the then current market price or on other undesirable terms.Preventing the holders oflarge blocks from redeeming their public shares or voting against a business transaction may increase the likelihood of us consummating our initial business transaction. ● We will proceed with our initial business transaction if holders of less than 92% of our public shares redeem their ordinary shares.If the maximum number of public shares are redeemed, the amount held in the trust account would be reduced to no less than approximately $6.5 million (or approximately $7.4 million if the underwriters’ over-allotment option is exercised in full).The ability to proceed with a business transaction even if 92% of the public shareholders redeem their ordinary shares may increase the likelihood of us consummating our initial business transaction. ● Solely , if we seek shareholder approval of our initial business transaction and we conduct redemptions in connection with our business transaction subject to the U.S. domestic issuer rules in conjunction with a proxy solicitation pursuant to the proxy rules and not pursuant to the tender offer rules as a result of the loss of our FPI status, it is possible that our initial shareholders or their affiliates may acquire securities from public shareholders that have indicated their intention to vote against the business transaction and/or exercise their redemption rights.Accordingly, purchases by our initial shareholders or their affiliates could result in a business transaction being approved that may not have otherwise been approved by our shareholders, but for the purchases made by our initial shareholders or their affiliates, thus increasing the likelihood of us consummating our initial business transaction. ● Solely if we seek shareholder approval of our initial business transaction and we conduct redemptions in connection with our business transaction subject to the U.S. domestic issuer rules in conjunction with a proxy solicitation pursuant to the proxy rules and not pursuant to the tender offer rules as a result of the loss of our FPI status, we may negotiate arrangements to provide for the purchase of ordinary shares from shareholders who would otherwise vote against our initial business transaction or elect to redeem their shares at the closing of such business transaction using funds held in the trust account.There is no limit as to the amount of funds available for such purpose, other than any amounts in the trust account to be used to fund any redemptions or consummate the business transaction.This will have the effect of reducing the number of shares redeemed, making it more likely that the required shareholder vote needed to approve the business transaction is achieved, and therefore making it more likely that we would be able to consummate our initial business transaction. ● Upon consummation of our offering (and prior to the exercise of any warrants), our initial shareholders will collectively own 25% of our issued and outstanding ordinary shares (assuming none of them purchase units in this offering). The initial shareholders have agreed, if we seek shareholder approval, to vote the ordinary 5 shares owned by them in favor of our initial business transaction, thus increasing the likelihood of us consummating our initial business transaction. ● In order to consummate an initial business transaction, we may issue a significant amount of our debt or equity securities to the sellers of such target business and/or seek to raise additional funds through a private offering of debt or equity securities. If we issue securities to the target business in connection with the consummation of our initial business transaction, our shareholders could end up owning a minority of the combined company as there is no requirement that our shareholders own a certain percentage of our company after our business transaction.The ability to finance the business transaction through equity issuances without restrictions based on share ownership after the business transaction may increase the likelihood of us consummating our initial business transaction. We may require our public shareholders seeking to exercise their redemption rights, whether they are record holders or hold their ordinary shares in “street name,” to either tender their certificates to our transfer agent prior to the date set forth in the tender offer documents or proxy materials mailed to such holders, or up to two business days prior to the vote on the proposal to approve the business transaction in the event we distribute proxy materials, or to deliver their shares to the transfer agent electronically using Depository Trust Company’s DWAC (Deposit/Withdrawal At Custodian) System, at the holder’s option. While we do not intend to pursue an initial business transaction with any company that is affiliated with our management team, we are not prohibited from pursuing such a transaction.In the event we seek to complete an initial business transaction with such a company, we would obtain an opinion from an independent investment banking firm which is a member of FINRA or a body of equivalent status in a non-US jurisdiction, that such an initial business transaction is fair to our shareholders from a financial point of view. Potential Conflicts of Interest Our directors and officers may have legal obligations relating to presenting business opportunities to multiple entities to the extent of a director’s and officer’s multiple affiliations. In addition, conflicts of interest may arise when our board of directors evaluates a particular business opportunity. These conflicts of interest may not be resolved in our favor. Under Cayman Islands law, our directors have a duty of care to act honestly, in good faith and with a view to our best interests. Our directors also have a duty to exercise the care, diligence and skills that a reasonably prudent person would exercise in comparable circumstances. In fulfilling their duty of care to us, our directors must ensure compliance with our memorandum and amended articles of association. In certain limited circumstances, a shareholder has the right to seek damages if a duty owed by our directors is breached. The discretion of our officers and directors, some of whom may be officers and/or directors of other companies, in identifying and selecting a suitable target business may result in a conflict of interest when determining whether the terms, conditions and timing of a particular business transaction are appropriate and in our shareholders’ best interest. Investors should be aware of the following potential conflicts of interest: ● None of our officers and directors is required to commit his full time to our affairs and, accordingly, each may have conflicts of interest in allocating his time among various business activities. ● Our officers and directors may in the future become affiliated with additional entities that are engaged in business activities similar to those intended to be conducted by us and, accordingly, may have conflicts of interest in determining to which entity a particular business opportunity should be presented. Such officers and directors may become subject to conflicts of interest regarding us and other business ventures in which they may be involved, which conflicts may have an adverse effect on our ability to consummate a business transaction. ● Since our management team owns ordinary shares and warrants which will be released from escrow if a business transaction is successfully completed and since our management team may own securities which will become worthless if a business transaction is not consummated, our management team may have a 6 conflict of interest in determining whether a particular target business is appropriate to effect a business transaction. ● If our management negotiates to be retained post-business transaction as a condition to any potential business transaction, their financial interests, including compensation arrangements, could influence their motivation in selecting, negotiating and structuring a transaction with a target business, and such negotiations may result in a conflict of interest. In order to minimize potential conflicts of interest which may arise from multiple corporate affiliations, each of our officers and directors has agreed to present to us all opportunities to acquire a target business with a fair market value in excess of approximately $80.0 million prior to presenting them to any company with which they become affiliated following this offering unless they are required to present such business opportunities to companies which they are currently affiliated with and currently owe a fiduciary or contractual obligation to prior to presenting them to us.In addition, each of our officers and directors has agreed to present to our company for our consideration, any business opportunity which may reasonably be appropriate to be presented to us prior to presenting them to any other blank check company with which they become affiliated following this offering. Private Placements Effective July 29, 2010, we issued 3,066,667 ordinary sharesto Ziegler Asset Partners Trust, an affiliate of Mr. Ziegler, our chairman of the board and chief executive officer, for an aggregate of $25,000 in cash, in a private placement. In August 2010, Ziegler Asset Partners Trust entered into an agreement to transfer an aggregate of 406,334 ordinary shares for nominal consideration to Mr. Nader, our executive vice president, Mr. Chenoweth, our executive vice president, Mr. Streeter, our chief financial officer and executive vice president, Prof. Zimmer, a director, and Mr. O’Brien, a director.The 3,066,667 initial ordinary shares include an aggregate of up to 400,000 initial ordinary shares that are subject to redemption by us to the extent that the over-allotment option is not exercised in full by the underwriters. We will redeem from our initial shareholders, at nominal cost to us, a number of initial ordinary shares necessary to maintain their collective 25% ownership interest in our securities after giving effect to the offering and exercise, if any, of the underwriters’ over-allotment option.In addition, if we increase the size of the offering pursuant to Rule 462(b) under the Securities Act, we may effect a dividend of our ordinary shares immediately prior to the consummation of the offering in such amount as to maintain our initial shareholders’ collective ownership at 25% of our issued and outstanding ordinary shares upon consummation of the offering.If we decrease the size of the offering, we may effect a reverse split of our ordinary shares or redeem additional ordinary shares immediately prior to the consummation of the offering as to maintain our initial shareholders’ collective ownership at 25% of our issued and outstanding ordinary shares upon the date of this prospectus, in each case without giving effect to the private placement of the insider warrants. The initial ordinary shares are identical to the ordinary shares included in the units being sold in this offering, except for the potential redemption described above and that: ● the share certificates representing the initial ordinary shares will be placed in escrow and are subject to the transfer restrictions as set forth in this prospectus; ● the initial ordinary shares are entitled to registration rights; ● the initial shareholders have waived their rights to exercise any redemption rights (as described below) with respect to the initial ordinary shares; ● the initial ordinary shares are not subject to the 10% redemption and voting restrictions (as described below); ● the initial shareholders have agreed, if we seek shareholder approval, to vote the initial ordinary shares in favor of our initial business transaction; and ● the initial shareholders have waived their right to participate in any liquidation distribution with respect to the initial ordinary shares if we fail to consummate an initial business transaction. 7 In addition, our management team has agreed to purchase insider warrants exercisable for 9,200,000ordinary shares at a purchase price of $0.50 per warrant in a private placement that will occur on or before the date of this prospectus. All of the proceeds we receive from the sale of insider warrants will be placed in the trust account described below.No placement fees will be payable in connection with the placement of insider warrants. The insider warrants are identical to the warrants included in the units sold in this offering, except that the insider warrants: (i) will be placed in escrow and are subject to the transfer restrictions (as described below); (ii) are non-redeemable by us so long as they are held by our management team or their permitted transferees; and (iii) may be exercised by our management team or their permitted transferees on a cashless basis at any time they are exercisable. In addition, the ordinary shares issuable upon exercise of the insider warrants are entitled to registration rights.Our management team has agreed to place into escrow and not transfer, assign or sell, except to permitted transferees, any of the insider warrants, until 90 days after the completion of our initial business transaction.See “Principal Shareholders – Transfers By The Holders Of The Initial Ordinary Shares And Insider Warrants.” We are a company incorporated under the laws of the Cayman Islands, and substantially all of our assets will be located outside the United States. In addition, certain of our directors and officers are nationals or residents of jurisdictions other than the United States, including the Commonwealth of Australia, and all or a substantial portion of their assets are located outside the United States. As a result, it may be difficult for investors to effect service of process within the United States upon our directors or officers, or enforce judgments obtained in the United States courts against our directors or officers. Our principal executive offices are located at Level 11, 459 Collins Street, Melbourne VIC 3000, Australia and our telephone number is +61 (2) 9380 6899. 8 The Offering Securities offered 8,000,000units, at $10.00 per unit, each unit consisting of: ●one ordinary share; and ●one warrant. Proposed NYSE Amex symbols for our: Units “AAC.U” Ordinary Shares “AAC” Warrants “AAC.WS” Trading commencement and separation of ordinary shares and warrants The units will begin trading on the business day following the date of this prospectus. Each of the ordinary shares and warrants may trade separately beginning on the 10th day following the earlier to occur of the expiration of the underwriters’ over-allotment option (which is 45 days from the date of this prospectus), its exercise in full or the announcement by the underwriters of their intention not to exercise all or any remaining portion of the over-allotment option.In no event will separate trading of the ordinary shares and warrants commence until we file an audited balance sheet reflecting our receipt of the gross proceeds of this offering. We will file a Report of Foreign Private Issuer on Form 6-K with the SEC, including an audited balance sheet, promptly upon the consummation of this offering, which consummation is anticipated to take place three business days from the date the units commence trading. The audited balance sheet will reflect our receipt of the proceeds from the exercise of the over-allotment option if the over-allotment option is exercised on the date of this prospectus. If the over-allotment option is exercised after such date, we will file a Form 6-K or an amendment to the Form6-K to provide updated financial information to reflect the exercise of the over-allotment option. The units will continue to trade along with the ordinary shares and warrants after the units are separated. Holders will need to have their brokers contact our transfer agent in order to separate the units into ordinary shares and warrants. Initial shareholders’ investment; initial ordinary shares Effective July 29, 2010, we issued 3,066,667 ordinary shares to Ziegler Asset Partners Trust, an affiliate of Mr. Ziegler, our chairman of the board and chief executive officer, for an aggregate of $25,000 in cash, in a private placement. In August 2010, Ziegler Asset Partners Trust entered into an agreement to transfer an aggregate of 406,334 ordinary shares for nominal consideration to Mr. Nader, our executive vice president, Mr. Chenoweth, our executive vice president, Mr. Streeter, our chief financial officer and executive vice president, Prof. Zimmer, a director, and Mr. O’Brien, a director.The 3,066,667 initial ordinary shares include an aggregate of up to 400,000 initial ordinary shares that are subject to redemption by us to the extent that the over-allotment option is not exercised in full by the underwriters. We will redeem from our initial shareholders, at nominal cost to us, a number of initial ordinary shares 9 necessary to maintain their collective 25% ownership interest in our securities after giving effect to the offering and exercise, if any, of the underwriters’ over-allotment option.In addition, if we increase the size of the offering pursuant to Rule 462(b) under the Securities Act, we may effect a dividend of our ordinary shares immediately prior to the consummation of the offering in such amount as to maintain our initial shareholders’ collective ownership at 25% of our issued and outstanding ordinary shares upon consummation of the offering.If we decrease the size of the offering, we may effect a reverse split of our ordinary shares or redeem additional ordinary shares immediately prior to the consummation of the offering as to maintain our initial shareholders’ collective ownership at 25% of our issued and outstanding ordinary shares upon the date of this prospectus, in each case without giving effect to the private placement of the insider warrants. The initial ordinary shares are identical to the ordinary shares included in the units being sold in this offering, except for the potential redemption described above and that: ● the share certificates representing the initial ordinary shares are to be placed in escrow subject to transfer restrictions (see “Principal Shareholders – Transfers By The Holders Of The Initial Ordinary Shares And Insider Warrants” for a description of the escrow and transfer restrictions); ● the initial ordinary shares are entitled to registration rights (see “Description of Securities – Shares Eligible For Future Sale – Registration Rights”); ● the initial shareholders have waived their rights to exercise any redemption rights with respect to the initial ordinary shares (see “Proposed Business – Effecting a Business Transaction” for a description of the public shareholders’ redemption rights); ● the initial ordinary shares are not subject to the 10% redemption and voting restrictions (see “Proposed Business – Effecting a Business Transaction” for a description of the 10% redemption and voting restrictions); ● the initial shareholders have agreed, if we seek shareholder approval, to vote the initial ordinary shares in favor of our initial business transaction; and ● the initial shareholders have waived their right to participate in any liquidation distribution with respect to the initial ordinary shares if we fail to consummate an initial business transaction (see “Proposed Business – Effecting a Business Transaction” for a description of the public shareholders’ liquidation rights). Insider warrants to be sold to our management team through private placement Our management team has agreed to purchase warrants exercisable for 9,200,000 ordinary shares at a purchase price of $0.50 per warrant in a private placement that will occur on or before the date of this prospectus. These “insider warrants” are identical to the warrants included in the units sold in this offering, except that the insider warrants: are to be placed in escrow subject to transfer restrictions(see “Principal Shareholders – Transfers By The Holders Of The Initial Ordinary Shares And Insider Warrants” for a description of the escrow and transfer restrictions); are 10 non-redeemable by us so long as they are held by our management team or their permitted transferees; and may be exercised by our management team or their permitted transferees on a cashless basis at any time they are exercisable. The insider warrants will be purchased separately and not in combination with the ordinary shares or the units. In addition, the ordinary shares issuable upon exercise of the insider warrants are entitled to registration rights.The insider warrants were priced in relation to prices paid by insider purchasers of other similar blank check companies for comparable warrants of such other blank check companies offered on similar terms. No placement fees will be payable in connection with the placement of insider warrants. The proceeds from the sale of the insider warrants will be held in the trust account pending our completion of a business transaction or liquidation if we are unable to consummate a business transaction. Units: Number outstanding before this offering 0 Number to be outstanding after this offering 8,000,000units Ordinary shares: Number outstanding before this offering 2,666,667shares (1) Number to be outstanding after this offering 10,666,667shares (1)(2) Warrants: Number outstanding before this offering 0 Number to be sold to our management team 9,200,000 warrants Number to be outstanding after this offering and the sale of the insider warrants 17,200,000 warrants (2) Exercisability Each warrant is exercisable for one ordinary share. Exercise price Exercise period Each warrant becomes exercisable on the later of: 1 Does not include 400,000 initial ordinary shares that are subject to redemption by us at nominal cost to the extent that the over-allotment option is not exercised in full by the underwriters. 2
